Title: From George Washington to Hugh Mercer, 11 April 1774
From: Washington, George
To: Mercer, Hugh



Dear Sir,
Mount Vernon 11th April 1774

The Land may be conveyed to you at any time, & for this purpose I will bring down my title papers & leave them with you, as I go to the Assembly. When, possession can be given, I am not altogether clear in, as I believe Mr Fitzhugh & Mr Hunter look upon the tillable & Pasture Land as engaged to them till the Fall; but Colo. Lewis can give you the best information on that head, as it was with him the Agreement was made. I apprehended their time was up last Fall, but in my way from Wmsburg in Decr last, Mr Hunter told me, that by his

agreement with Colo. Lewis, he was to have notice of my wanting the place by seed time, & in case of failure, was to consider it as engaged to him another year; this I did not understand from Colo. Lewis’s account, previous to my conversation with Mr Hunter; & since, I have had no opportunity of mentioning the matter to him; but whatever agreement he made, I shall think myself bound by—If neither of those Gentlen put Corn into the Land, their winter Grain must soon come off; & I shou’d think they could have no use for the fields afterwards, & as to the other parts of the Land, they have not, or ever had any pretence to them. I am, Dr Sir Yr most Obt Servant

G: Washington

